Citation Nr: 1325680	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from an August 2009, rating decision of the St. Louis, Missouri, Regional Office (RO), of the Department of Veterans Affairs (VA).  In that decision the RO denied entitlement to service connection for tinnitus and determined that new and material evidence had not been received to reopen the claim for service connection for bilateral hearing loss.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2001 rating action, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. The Veteran did not submit a notice of disagreement or new and material evidence within a year of the notice of that decision.  Thus, the September 2001 rating action is final.

2.  The evidence received since the RO's rating action of September 2001 is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it does raise a reasonable possibility of sustaining the claim. 


CONCLUSIONS OF LAW

1.  The September 2001 RO decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, requires VA to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  In this case, the Board is reopening the claim of entitlement to service connection for bilateral hearing loss.  No further notice or assistance is needed to aid the Veteran in substantiating this aspect of his claim.

B.  New and Material Evidence

As further detailed below, the Veteran's claims for entitlement to service connection for bilateral hearing loss was denied in September 2001.  He was notified of the decision, but did not submit a notice of disagreement or new and material evidence within one year of that notice.  The decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  As a result, the decision is final and service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

C.  Analysis

In February 2000, the Veteran submitted a claim for service connection for bilateral hearing loss.  In May 2000, the RO denied this claim as not well grounded.  Following adoption of the VCAA, the RO, in September 2001, re-adjudicated and again denied the claim.  Later than month, the Veteran was notified of this decision and of his appeal rights.  He did not submit a notice of disagreement and no relevant evidence was received within one year of that notice.  Hence, the September 2001 rating action became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2012).

The May 2000, denial was based on the fact that the Veteran had submitted no evidence showing a current disability or a nexus to service.  In the September 2001 decision, the RO noted that the Veteran had not submitted evidence in support of the claim and that no change was warranted in its prior decision.

In April 2009, the Veteran submitted request to reopen the claim.  The RO scheduled the Veteran for a VA Audiological Examination that took place in July 2009.  The report showed current hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385 (2013).

The results from the examination report of July 2009 are clearly new and relate to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the Veteran has submitted evidence that is new and material, and the issue of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss; to this extent only, the appeal is granted.


REMAND

At the July 2009, VA examination, the examiner made reference to treatment records dated in 2006, which do not appear to be in the claims folder.  VA has a duty to insure that these records are associated with the record.  38 U.S.C.A. § 5103A.

As noted previously, the Veteran has sought to obtain VA compensation benefits for the disabilities of bilateral hearing loss and tinnitus that he attributes to his military service.  The record reflects that the Veteran underwent a VA Audiological Examination in July 2009.  In the examination report, the health care provider noted that the Veteran took medication with known side effects that included hearing loss and tinnitus.  The examiner also implied that the hearing loss was noise related.  

Ultimately she concluded that she could not issue an opinion on the etiology of hearing loss or tinnitus "without resorting to mere speculation."  She noted a shift in hearing thresholds in service, but added that "there is not enough evidence to support an opinion either way" as to the cause of the shift.

For an examination report to be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See Jones v Shinseki, 23 Vet. App. 382 (2010) (a statement that an opinion cannot be provided without resort to mere speculation, is insufficient unless it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or be apparent upon a review of the record.)  The examiner in this case did not explain why the evidence was insufficient or she was otherwise unable to provide the necessary opinion.

Accordingly, the case is remanded for the following actions:  

1.  Ask the Veteran to identify all sources of medical treatment received with respect to his hearing loss and tinnitus disabilities, and to furnish authorizations for release to the VA of private medical records in connection with each non-VA source identified.  

Obtain all records identified by the Veteran as well as the records of treatment as the Health Care System of the Ozarks in March 2006; and the fee basis treatment at the audiologist in October 2006

If requests for any treatment records are not successful, inform the Veteran; tell him of the efforts made to obtain the records and of any further actions that will be taken with regard to his claims, including their denial.

2.  Upon completion of the above, arrange for the Veteran to be examined to determine whether the current hearing loss and tinnitus are related to service.  

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should state in the examination report or addendum that this review was accomplished.

The examiner should express an opinion as to whether the current bilateral hearing loss or tinnitus, are at least as likely as not (a probability of 50 percent or greater) related to noise exposure or other disease or injury in service.

The examiner should provide reasons for these opinions.  The opinions should acknowledge the Veteran's in service noise exposure in service and the threshold shift documented on the in-service hearing examinations.  

If the examiner is unable to provide the necessary opinion without resorting to speculation, the examiner must provide an explanation for the inability.  For example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific service-connected disability can possibly cause the claimed condition, or the actual cause of the disability cannot be selected from multiple potential causes, this should be fully explained.

3.  If any development is incomplete, or the examination report does not contain the information sought in this remand, appropriate corrective action should be implemented.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if in order.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


